—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered October 20, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5V2 to 11 years, unanimously affirmed.
*483Defendant’s various arguments concerning the court and prosecutor’s questioning of the police witnesses as to the use of brand names in packaging drugs are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that in this observation sale case where defendant and the apprehended buyer were in possession of drugs bearing the same brand name, the testimony constituted relevant background information (see People v Rodriguez, 227 AD2d 200, lv denied 88 NY2d 993), and we would further find that it did not require the court to deliver an instruction on expert witnesses (compare People v Cronin, 60 NY2d 430, 433, with People v Brown, 97 NY2d 500, 504-507) or formally declare the officers to be such (see People v Thompson, 284 AD2d 215, lv denied 97 NY2d 643). Concur— Tom, J.P., Mazzarelli, Sullivan, Williams and Gonzalez, JJ.